DETAILED ACTION
Status of Claims
Claims 1, 6, 13, 14, and 16-19 has been amended in the response received 2/18/2022.
Claim 3 has been canceled in the response received 2/18/2022.
Claim 21 are new in the response received 2/18/2022.
Accordingly, claims 1, 2, and 4-21 are pending.
Claims 1, 2, and 4-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2021 has been considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,856 B2 (hereinafter ‘856 Patent) in view of US 2015/0170543 A1 (hereinafter Shahar).
Specifically, the features of the pending claims are recited in the following claims of the ‘856 patent:
Pending claims
Patentably indistinct claims in ‘856 patent
1, 2, 4, 8, 10, 13-15
1
5
2
6, 16
5, 7
7
12
9
14
11
4
12
18
17, 18
19
19
15
20
17












The ‘856 Patent does not disclose parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters and the respective ingredient entities together, wherein a recipe data structure is modified with a substitute instruction based on the mapping.
However, in a similar system of recommending recipes to a user, Shahar teaches comprising: parsing each recipe into a preparation parameter set and an ingredient entity set (Shahar, see at least: [0082]-[0084] discloses “the semantic analysis analyzes all of the relevant data in the thress sections inside the recipe” including “Ingredients” [i.e., ingredient entity set] and “Directions” [i.e., preparation parameter set].), identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set (Shahar, see at least: [0118]-[0120] discloses “the prep impact analyzes…finds associations between the ingredients and the directions of the recipe,” such as “2 onions chopped.”), and mapping the preparation parameters and the respective ingredient entities together (Shahar, see at least: [0118] discloses after finding associations between the ingredients and the directions of the recipe, the prep impact analyzer “modifies the indexed association map according to each ingredient’s prep method.”), wherein the recipe data structure is modified with a substitute instruction based on the mapping (Shahar, see at least: [0120] discloses for the example “2 onions chopped…will be analyzed and indexed to indicate that the ingredient is an onion…the analyzer first associates ‘frying’ to ‘onion’ in the association map, then modifies the indexed ingredient from ‘onion’ to ‘fried onion’ [i.e., modified with a substitute instruction].”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters and the respective ingredient entities together, wherein a recipe data structure is modified with a substitute instruction based on the mapping as taught by Shahar in the system of the ‘856 Patent because it would have improved the system by providing an easy to use tool for consumers to process and analyze a recipe and perform a variety of modifications on the recipe according to their preferences (Shahar: [0009]).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,856 B2 (hereinafter ‘856 Patent) in view of US 2016/0073886 A1 (hereinafter Connor).
The ‘856 Patent does not teach selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550 Attorney Docket No.: WLIO-Poi-US2food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals.
However, Connor teaches selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550Attorney Docket No.: WLIO-Poi-US2 food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals (Connor, see at least: [0228] teaches “provide feedback to the person that is selected from the group consisting of: advice concerning…suggested food alternatives (such as advice from a dietician, nutritionist, nurse, physician, health coach, other health care professional).” Examiner note: since a professional such as a dietician, nutritionist, etc. suggested the food alternative, the alternative food has been selected based on a probability that the food professional would agree that the substitute is an admissible substitute).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550 Attorney Docket No.: WLIO-Poi-US2food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals as taught by Connor in the system of the ‘856 Patent since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-11, and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308143 A1 (hereinafter Chan) in view of US 2019/0171707 A1 (hereinafter Rapaport) and US 2015/0170543 A1 (hereinafter Shahar).

Regarding claim 1, Chan discloses a method for improving food-related personalization for a user, comprising:
determining a set of recipe data structures from a set of recipes (Chan, see at least: [0012] discloses “populate a food and recipe database.” Additionally, [0024] discloses “submitting the photos to be analyzed to automatically create a recipe 104.” Further, [0025] discloses analyzing photos using “a machine learning algorithm such as a neural network.” Additionally, [0042] discloses “recipe and dish image information may be stored in a data store 914.” See also, [0035]); 
deriving a recipe representation of each of the set of recipe data structures, comprising, (Chan, see at least: [0024] discloses “submitting the photos to be analyzed to automatically create a recipe 104.” Additionally, [0025] discloses analyzing photos “using a machine learning algorithm such as a neural network,” to “create a new dish object.” See also, [0035], Fig. 4-8),
determining a set of user food preferences (Shahar, see at least: [0135] discloses “analyzer can comprehend user preferences.”) (Chan, see at least: [0018] discloses inferring preferences. Additionally, [0037] disclosing “the service has information that the viewing user is already in possession of those ingredients.”);
determining a personalized food plan based on the recipe data of each of the set of recipe data structures and the set of user food preferences (Chan, see at least: [0037] discloses a meal planning service and generating an ingredient list wherein “certain ingredients are unavailable or de-selected by default where the service has information that the viewing user is already in possession of those ingredients,” thus, the system compares currently possessed ingredients to needed ingredients. See also, Fig. 8 disclosing “create a recipe based on the ingredient list,” at step 812).
Although disclosing recipe data structures, Chan does not explicitly disclose parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters and the respective ingredient entities together, wherein a recipe data structure is modified with a substitute instruction based on the mapping.
However, Shahar teaches parsing each recipe into a preparation parameter set and an ingredient entity set (Shahar, see at least: [0082]-[0084] discloses “the semantic analysis analyzes all of the relevant data in the thress sections inside the recipe” including “Ingredients” [i.e., ingredient entity set] and “Directions” [i.e., preparation parameter set].), identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set (Shahar, see at least: [0118]-[0120] discloses “the prep impact analyzes…finds associations between the ingredients and the directions of the recipe,” such as “2 onions chopped.”), and mapping the preparation parameters and the respective ingredient entities together (Shahar, see at least: [0118] discloses after finding associations between the ingredients and the directions of the recipe, the prep impact analyzer “modifies the indexed association map according to each ingredient’s prep method.”), wherein the recipe data structure is modified with a substitute instruction based on the mapping (Shahar, see at least: [0120] discloses for the example “2 onions chopped…will be analyzed and indexed to indicate that the ingredient is an onion…the analyzer first associates ‘frying’ to ‘onion’ in the association map, then modifies the indexed ingredient from ‘onion’ to ‘fried onion’ [i.e., modified with a substitute instruction].”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters and the respective ingredient entities together, wherein a recipe data structure is modified with a substitute instruction based on the mapping as taught by Shahar in the meal planning service system of Chan because it would have improved the system by providing an easy to use tool for consumers to process and analyze a recipe and perform a variety of modifications on the recipe according to their preferences (Shahar: [0009]).
Additionally, although disclosing using a neural network to create recipe representations, Chan does not disclose:
wherein the recipe representation is a recipe vector representation;
using a trained neural network model to determine the recipe vector representation comprising values equivalent to a set of weights of an intermediate layer of the trained neural network model.
However, Rapaport teaches a system in the field of neural network models for computing multi-dimensional representations of text-based food-recipes, food, and/or ingredients which aids in the identification of similar food-recipes and/or suitable substitution ingredients (see [0051], [0053]). Specifically, Rapaport teaches:
wherein the recipe representation is a recipe vector representation (Rapaport, see at least: [0123] teaches “a vector representation of the incidence of ingredients appearing in the target text-based food-recipe.” See also, [0025], [0124]-[0127]); 
using a trained neural network model to determine the recipe vector representation comprising values equivalent to a set of weights of an intermediate layer of the trained neural network model (Rapaport, see at least: [0051] teaches “a multi-dimensional representation of a text-based food-recipe and/or foods and/or ingredients,” wherein “the multi-dimensional representation may be obtained by values (e.g., weights) of one or more hidden (i.e., intermediate) and/or output (i.e., last) layers of the trained neural network when the text-based food-recipe is fed into the input layer of the trained neural network.” See also, [0120]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recipe representation is a recipe vector representation and using a trained neural network model to determine the recipe vector representation comprising values equivalent to a set of weights of an intermediate layer of the trained neural network model as taught by Rapaport in the system of Chan since both systems relate to using a neural network to determine recipes and ingredients. Additionally, one of ordinary skill in the art would have been motivated to have included the features of Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 2, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing determining recipe data structures, Chan does not disclose wherein the set of recipe data structures comprises natural language data.
However, Rapaport further teaches wherein the set of recipe data structures comprises natural language data (Rapaport, see at least: [0100] teaches “each food-recipe data structure is created from a text-based food-recipe,” wherein the text-based food-recipe may be obtained [via] spoken into a microphone and converted into text…[or] optical character recognition.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the set of recipe data structures comprises natural language data as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 4, Chan in view of Rapaport and Shahar teaches the limitations of claim 3, as noted above. Although disclosing a machine learning model such as a neural network, Chan does not disclose wherein the neural network model is trained using semi-supervised learning.
However, Rapaport further teaches wherein the neural network model is trained using semi-supervised learning (Rapaport, see at least: Fig. 4 displays receiving text-based food-recipe  and then computing representations by a trained neural network).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the neural network model is trained using semi-supervised learning as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 6, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing a set of ingredients, Chan does not disclose:
deriving an ingredient vector representation associated with each ingredient of the set of ingredients; and 
determining a set of substitution parameters associated with each ingredient based on the ingredient vector representation, comprising comparing the ingredient vector representation of each ingredient with the ingredient vector representation of each of other ingredient.
However, Rapaport teaches: 
deriving an ingredient vector representation associated with each ingredient of the set of ingredients (Rapaport, see at least: [0123] teaches “a vector representation of the incidence of ingredients appearing in the target text-based food-recipe.” See also, [0025], [0124]-[0127]); and 
determining a set of substitution parameters associated with each ingredient based on the ingredient vector representation, comprising comparing the ingredient vector representation of each ingredient with the ingredient vector representation of each of other ingredient (Rapaport, see at least: [0133] teaches “the adjusted food-recipe data structure is created from the certain food-recipe data structure, by replacing a selected…certain ingredient with one of the substitute ingredients selected from the associated ingredient-substitution data structures.” .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deriving an ingredient vector representation associated with each ingredient of the set of ingredients and determining a set of substitution parameters associated with each ingredient based on the ingredient vector representation, comprising comparing the ingredient vector representation of each ingredient with the ingredient vector representation of each of other ingredient as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 7, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing using food preferences to determine a food plan, Chan does not disclose wherein the set of user food preferences comprises a user allergy.
However, Rapaport further teaches wherein the set of user food preferences comprises a user allergy (Rapaport, see at least: [0150] teaches “the user provide may include allergy data of the user.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the set of user food preferences comprises a user allergy as taught by Rapaport in the system of Chan because it would merely be substituting one preference for another while performing the same functions of the invention. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the set of user food preferences comprises a user allergy as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 8, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Chan further discloses determining a constraint associated with the set of user food preferences (Chan, see at least: [0018] discloses inferring preferences. Additionally, [0037] disclosing “the service has information that the viewing user is already in possession of those ingredients.”), wherein determining the personalized food plan comprises: 
comparing the recipe vector representation of each of the set of recipe data structures to the constraint (Chan, see at least: [0037] discloses that “certain ingredients are unavailable or de-selected by default where the service has information that the viewing user is already in possession of those ingredients,” thus, the system compares currently possessed ingredients to needed ingredients. See also, Fig. 8 disclosing “create a recipe based on the ingredient list,” at step 812); and 
selecting recipe data structures of the set of recipe data structures that satisfy the constraint based on the comparison (Chan, see at least: [0037] discloses the system selects a subset of ingredients needed for recipe fulfillment. See also, Fig. 8 disclosing “create a recipe based on the ingredient list,” at step 812).

Regarding claim 9, Chan in view of Rapaport and Shahar teaches the limitations of claim 9, as noted above. Chan further discloses wherein the constraint is an item availability constraint (Chan, see at least: [0037] discloses a meal planning service and generating an ingredient list wherein “certain ingredients are unavailable or de-selected by default where the service has information that the viewing user is already in possession of those ingredients,” thus, the system compares currently possessed ingredients to needed ingredients. See also, Fig. 8 disclosing “create a recipe based on the ingredient list,” at step 812).

Regarding claim 10, Chan in view of Rapaport and Shahar teaches the limitations of claim 1 as noted above. Chan further discloses automatically facilitating fulfillment of grocery items associated with the personalized food plan (Chan, see at least: [0037] discloses “once an ingredient list has been finalized…the service may provide a link to access a vendor, such as a food delivery service…to automatically request delivery of the selected ingredients in the list.” See also, Fig. 8).

Regarding claim 11, Chan in view of Rapaport and Shahar teaches the limitations of claim 1 as noted above. Chan further discloses wherein automatically facilitating fulfillment of grocery items comprises facilitating physical transport of the grocery items to the user (Chan, see at least: [0037] discloses “once an ingredient list has been finalized…the service may provide a link to access a vendor, such as a food delivery service…to automatically request delivery of the selected ingredients in the list.” See also, Fig. 8).

Regarding claim 13, Chan discloses a method for improving food-related personalization for a user, comprising:
determining a recipe data structure based on recipe data (Chan, see at least: [0012] discloses “populate a food and recipe database.” Additionally, [0024] discloses “submitting the photos to be analyzed to automatically create a recipe 104.” Further, [0025] discloses analyzing photos using “a machine learning algorithm such as a neural network.” Additionally, [0042] discloses “recipe and dish image information may be stored in a data store 914.” See also, [0035]); 
deriving a recipe representation of the recipe data structure by encoding the recipe data structure using a machine learning model (Chan, see at least: [0024] discloses “submitting the photos to be analyzed to automatically create a recipe 104.” Additionally, [0025] discloses analyzing photos “using a machine learning algorithm such as a neural network,” to “create a new dish object.” See also, [0035], Fig. 4-8),
determining a recipe constraint associated with the recipe data structure (Chan, see at least: [0018] discloses inferring preferences. Additionally, [0037] disclosing “the service has information that the viewing user is already in possession of those ingredients.”); and
generating a personalized food plan based on a comparison between the recipe constraint and the recipe representation (Chan, see at least: [0037] discloses a meal planning service and generating an ingredient list wherein “certain ingredients are unavailable or de-selected by default where the service has information that the viewing user is already in possession of those ingredients,” thus, the system compares currently possessed ingredients to needed ingredients. See also, Fig. 8 disclosing “create a recipe based on the ingredient list,” at step 812).
Although disclosing recipe data structures, Chan does not explicitly disclose parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters to the respective ingredient entities together.
However, Shahar teaches parsing each recipe into a preparation parameter set and an ingredient entity set (Shahar, see at least: [0082]-[0084] discloses “the semantic analysis analyzes all of the relevant data in the thress sections inside the recipe” including “Ingredients” [i.e., ingredient entity set] and “Directions” [i.e., preparation parameter set].), identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set (Shahar, see at least: [0118]-[0120] discloses “the prep impact analyzes…finds associations between the ingredients and the directions of the recipe,” such as “2 onions chopped.”), and mapping the preparation parameters to the respective ingredient entities together (Shahar, see at least: [0118] discloses after finding associations between the ingredients and the directions of the recipe, the prep impact analyzer “modifies the indexed association map according to each ingredient’s prep method.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included parsing each recipe into a preparation parameter set and an ingredient entity set, identifying references to ingredient entities of the ingredient entity set in the preparation parameters of the preparation parameter set, and mapping the preparation parameters to the respective ingredient entities together as taught by Shahar in the meal planning service system of Chan because it would have improved the system by providing an easy to use tool for consumers to process and analyze a recipe and perform a variety of modifications on the recipe according to their preferences (Shahar: [0009]).
Although disclosing using a neural network to create recipe representations, Chan does not disclose wherein the recipe representation is a recipe vector representation. 
However, Rapaport teaches a system in the field of neural network models for computing multi-dimensional representations of text-based food-recipes, food, and/or ingredients which aids in the identification of similar food-recipes and/or suitable substitution ingredients (see [0051], [0053]). Specifically, Rapaport teaches wherein the recipe representation is a recipe vector representation (Rapaport, see at least: [0123] teaches “a vector representation of the incidence of ingredients appearing in the target text-based food-recipe.” See also, [0025], [0124]-[0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recipe representation is a recipe vector representation as taught by Rapaport in the system of Chan since both systems relate to using a neural network to determine recipes and ingredients. Additionally, one of ordinary skill in the art would have been motivated to have included the features of Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 14, Chan in view of Rapaport and Shahar teaches the limitations of claim 13, as noted above. Chan further discloses wherein the machine learning model is a neural network (Chan, see at least: [0012] discloses “populate a food and recipe database.” Additionally, [0024] discloses “submitting the photos to be analyzed to automatically create a recipe 104.” Further, [0025] discloses analyzing photos using “a machine learning algorithm such as a neural network.” Additionally, [0042] discloses “recipe and dish image information may be stored in a data store 914.” See also, [0035]).

Regarding claim 15, Chan in view of Rapaport and Shahar teaches the limitations of claim 14, as noted above. Although disclosing using a machine learning model such as a neural network, Chan does not disclose wherein the neural network model comprises a plurality of neuronal layers and wherein the recipe vector representation comprises an intermediate layer of the plurality of neuronal layers.
However, Rapaport teaches a system in the field of neural network models for computing multi-dimensional representations of text-based food-recipes, food, and/or ingredients which aids in the identification of similar food-recipes and/or suitable substitution ingredients (see [0051], [0053]). Specifically, Rapaport teaches wherein the neural network model comprises a plurality of neuronal layers and wherein the recipe vector representation comprises an intermediate layer of the plurality of neuronal layers (Rapaport, see at least: [0051] teaches “a multi-dimensional representation of a text-based food-recipe and/or foods and/or ingredients,” wherein “the multi-dimensional representation may be obtained by values (e.g., weights) of one or more hidden (i.e., intermediate) and/or output (i.e., last) layers of the trained neural network when the text-based food-recipe is fed into the input layer of the trained neural network.” See also, [0120]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the neural network model comprises a plurality of neuronal layers and wherein the recipe vector representation comprises an intermediate layer of the plurality of neuronal layers as taught by Rapaport in the system of Chan since both systems relate to using a neural network to determine recipes and ingredients. Additionally, one of ordinary skill in the art would have been motivated to have included the features of Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 16, Chan in view of Rapaport and Shahar teaches the limitations of claim 13, as noted above. Chan further discloses wherein the recipe data structure is associated with the set of ingredient entities of plurality of ingredient entities (Chan, see at least: [0013], [0024], [0035]).
Regarding claim 17, Chan in view of Rapaport and Shahar teaches the limitations of claim 16, as noted above. Although disclosing using a machine learning model such as a neural network and recipes of ingredients, Chan does not disclose determining a first ingredient vector representation of a first ingredient entity of the set of ingredient entities and a second ingredient vector representation of a second ingredient entity of the plurality of ingredient entities, using the machine learning model.
However, Rapaport teaches a system in the field of neural network models for computing multi-dimensional representations of text-based food-recipes, food, and/or ingredients which aids in the identification of similar food-recipes and/or suitable substitution ingredients (see [0051], [0053]). Specifically, Rapaport teaches determining a first ingredient vector representation of a first ingredient entity of the set of ingredient entities and a second ingredient vector representation of a second ingredient entity of the plurality of ingredient entities, using the machine learning model (Rapaport, see at least: [0123] teaches “a vector representation of the incidence of ingredients appearing in the target text-based food-recipe.” [0125] teaches “vectors of values of the parameters of each ingredient.” See also, [0124], [0126], [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining a first ingredient vector representation of a first ingredient entity of the set of ingredient entities and a second ingredient vector representation of a second ingredient entity of the plurality of ingredient entities, using the machine learning model as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).

Regarding claim 18, Chan in view of Rapaport and Shahar teaches the limitations of claim 17, as noted above. Although disclosing using a machine learning model such as a neural network and recipes of ingredients, Chan does not disclose wherein the recipe data structure comprises the first ingredient entity, and further comprising determining that the second ingredient entity can be substituted for the first ingredient comprising: 
comparing the second ingredient vector representation to the recipe vector constraint; and 
based on the comparison, determining that the second ingredient vector satisfies the recipe vector constraint. 
However, Rapaport teaches a system in the field of neural network models for computing multi-dimensional representations of text-based food-recipes, food, and/or ingredients which aids in the identification of similar food-recipes and/or suitable substitution ingredients (see [0051], [0053]). Specifically, Rapaport teaches wherein the recipe data structure comprises the first ingredient entity (Rapaport, see at least: [0123] teaches “a vector representation of the incidence of ingredients appearing in the target text-based food-recipe.” [0125] teaches “vectors of values of the parameters of each ingredient.”), and further comprising determining that the second ingredient entity can be substituted for the first ingredient comprising: 
comparing the second ingredient vector representation to the recipe vector constraint (Rapaport, see at least: [0066] teaches “the ingredient substation may be according to a personal preference of the user and/or allergy profile of the user [i.e., constraint].” [0154] teaches “ingredient A is selected for substitution, where ingredients B, C, and D are possible substitutes for A,” and [0155] teaches “a score may be computed based on the values for the coordinates…each one of ingredients B, C, and D is associated with a set of parameters, as described herein,” wherein [0150] teaches ingredient parameters include “dairy free, genetically engineered free, organic, [etc.].” See also, Fig. 4); and 
based on the comparison, determining that the second ingredient vector satisfies the recipe vector constraint (Rapaport, see at least: [0156] teaches “one or more substitute ingredients are selected according to a requirement of the value of the coordinate and/or computed scores.” See also, Fig. 4, [0157]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recipe data structure comprises the first ingredient, and further comprising determining that the second ingredient can be substituted for the first ingredient comprising comparing the second ingredient vector representation to the recipe vector constraint and based on the comparison, determining that the second ingredient vector satisfies the recipe vector constraint as taught by Rapaport in the system of Chan because it would have made it easier for users to determine recipes (see Rapaport: [0004]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308143 A1 (hereinafter Chan) in view of US 2019/0171707 A1 (hereinafter Rapaport) and US 2015/0170543 A1 (hereinafter Shahar) and further in view of US 2017/0316488 A1 (hereinafter Kremen).

Regarding claim 5, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing user’s food preferences, Chan/Rapaport/Shahar does not disclose wherein the set of user food preferences are determined at least in part based on social media content.
However, Kremen teaches a system of managing food. Specifically, Kremen teaches wherein the set of user food preferences are determined at least in part based on social media content (Kremen, see at least: [0025] teaches accounts associated with users from social network sites wherein the account can specify a user’s preferences and [0033] teaches “if a user account specifies that a user is associated with a particular diet…the meal plan management module206 may access data associated with the specified diet and may suggest meals plants that follow the specified diet.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the set of user food preferences are determined at least in part based on social media content as taught by Kremen in the system of Chan/Rapaport/Shahar since both systems relate to determining recipes. Additionally, one of ordinary skill in the art would have been motivated to have included the features of Kremen in the system of Chan/Rapaport/Shahar because it would have made recipe planning more efficient (see Kremen: [0003]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308143 A1 (hereinafter Chan) in view of US 2019/0171707 A1 (hereinafter Rapaport) and US 2015/0170543 A1 (hereinafter Shahar) and further in view of US 6,370,513 B1 (hereinafter Kolawa).

In regards to claim 12, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing recipe and food representations, Chan/Rapaport/Shahar does not teach determining fulfilled items, and updating the personalized food plan based on the fulfilled items.
However, Kolawa teaches determining fulfilled items, and updating the personalized food plan based on the fulfilled items (Kolawa, see at least: col. 17, ln. 35-41; col 20, ln. 14-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught by Kolawa in the system of Chan/Rapaport/Shahar since both systems relate to determining food items based on user preferences. Additionally, one of ordinary skill in the art would have been motivated to have included determining that the second ingredient is unavailable, and substituting the first ingredient for the second ingredient in response to determining that the second ingredient is unavailable as taught by Kolawa in the system of Chan/Rapaport/Shahar because it would have resulted in users being more satisfied with recipes and would have resulted in a more efficient system for finding a recipe (see Kolawa: col. 2, ln. 11-20 & 55-64).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308143 A1 (hereinafter Chan) in view of US 2019/0171707 A1 (hereinafter Rapaport) and US 2015/0170543 A1 (hereinafter Shahar) and further in view of US 2016/0081515 A1 (hereinafter Aboujassoum).

In regards to claim 19, Chan in view of Rapaport and Shahar teaches the limitations of claim 13, as noted above. 
Although disclosing recipe data structures and preparation instructions, Chan/Rapaport/Shahar does not teach modifying a preparation parameter of the set of preparation parameters based on a modification to the set of ingredient entities associated with the recipe data structure.
However, Aboujassoum teaches:
modifying a preparation parameter of the set of preparation parameters based on a modification to the set of ingredient entities associated with the recipe data structure (Aboujassoum, see at least: [0091]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught by Aboujassoum in the system of Chan/Rapaport/Shahar since both systems relate to facilitating the preparation of food. Additionally, one of ordinary skill in the art would have been motivated to have included modifying a preparation parameter of the set of preparation parameters based on a modification to a set of ingredients associated with the recipe data structure as taught by Aboujassoum in the system of Chan/Rapaport because it would have resulted in users being more satisfied with food choices and would have resulted in a more efficient, convenient, and personalized system (see Aboujassoum: [0003]).

In regards to claim 20, Chan in view of Rapaport and Shahar teaches the limitations of claim 19, as noted above. Although disclosing recipe data structures and preparation instructions, Chan/Rapaport/Shahar does not teach wherein a connected cooking device is controlled according to the preparation parameter subsequent to modifying the preparation parameter.
However, Aboujassoum further teaches wherein a connected cooking device is controlled according to the preparation parameter subsequent to modifying the preparation parameter (Aboujassoum, see at least: [0091], Fig. 1A & 1B, [0025], [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught by Aboujassoum in the system of Chan/Rapaport/Shahar since both systems relate to facilitating the preparation of food. Additionally, one of ordinary skill in the art would have been motivated to have included wherein a connected cooking device is controlled according to the preparation parameter subsequent to modifying the preparation parameter as taught by Aboujassoum in the system of Chan/Rapaport/Shahar because it would have resulted in users being more satisfied with food choices and would have resulted in a more efficient, convenient, and personalized system (see Aboujassoum: [0003]).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308143 A1 (hereinafter Chan) in view of US 2019/0171707 A1 (hereinafter Rapaport) and US 2015/0170543 A1 (hereinafter Shahar) and further in view of US 2016/0073886 A1 (hereinafter Connor).

In regards to claim 21, Chan in view of Rapaport and Shahar teaches the limitations of claim 1, as noted above. Although disclosing substitute ingredients, Chan/Rapaport/Shahar does not teach selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550 Attorney Docket No.: WLIO-Poi-US2food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals.
However, Connor teaches selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550Attorney Docket No.: WLIO-Poi-US2 food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals (Connor, see at least: [0228] teaches “provide feedback to the person that is selected from the group consisting of: advice concerning…suggested food alternatives (such as advice from a dietician, nutritionist, nurse, physician, health coach, other health care professional).” Examiner note: since a professional such as a dietician, nutritionist, etc. suggested the food alternative, the alternative food has been selected based on a probability that the food professional would agree that the substitute is an admissible substitute).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included selecting a substitute ingredient entity for an ingredient entity of the ingredient entity set based on a probability that a Page 6 of 14Serial No.: 16/803,550 Attorney Docket No.: WLIO-Poi-US2food professional would agree that the substitute ingredient entity is an admissible substitute for the ingredient entity; wherein the probability is calculated based on a ranking of substitute ingredients by food professionals as taught by Connor in the system of Chan/Rapaport/Shahar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





	
	










Response to Arguments
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive, in part, with the exceptions of the arguments addressed below. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
On page 12 of the Remarks Applicant argues that “Chan does not disclose ‘selecting [ingredient lists] of the set of [ingredient lists] that satisfy the constraint based on the comparison[s between recipe vector representations and the constraint].’” The Examiner respectfully disagrees. First, the Examiner notes that the Rapaport reference was employed to show a recipe vector representation as is evidence by the rejection of claim 1 from which claim 8 depends. Second, the Examiner maintains that Chan discloses comparing constraints to recipe representations in determining the food plan. Paragraph [0009] of Applicant’s specification gives examples of “constraints” as including “availability to the user due to the or she already possessing food items or ingredients.” Paragraph [0037] of Chan discloses considering ingredients the user is already in possession of. Thus, possession is the constraint. Then, paragraph [0037] discloses comparing ingredients that a user already possesses to needed ingredients and Figure 8 discloses creating a recipe based on the ingredient list. Thus, Chan discloses the features of claim 8. 
Rapaport also teaches the claimed features of claim 8. For example, [0150] teaches using a user profile, which includes allergy data, in order to identify appropriate recipes. In this example, the profile data and allergy data represent the constraint. Then, paragraphs [0151]-[0155] describe comparing the allergy data (or other profile data) to the food-recipe data structures which include vector representations. Thus, Rapaport also teaches the claimed features of claim 8. 
On pages 12-13 of the Remarks Applicant argues that Kolawa does not teach the features of claim 12. The Examiner respectfully disagrees. Column 20, lines 14-20 of Kolawa describe finding a substitute menu item if a particular menu item is not located in the selected restaurant’s record. In this case, the substitute menu item is a fulfilled item because it is an item that the restaurant actually has. Items that the restaurant does not have located in their record are items that are not fulfilled. Therefore, since the system of Kolawa recommends items that it possesses, it is suggesting items that have been fulfilled. 




	
	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baughman (US 2017/0372197 A1) (previously cited) – Baughman describes using deep learning techniques to determine recipes, ingredients, and food. 
Food Logging Is Old School: 'Eat This Much' Plans Your Meals Ahead Based On Dietary Preferences And Fitness Goals (NPL) (previously provided) – the article describes automated meal planning based on dietary preferences and fitness goals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625